IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE                  FILED
                            SEPTEMBER 1998 SESSION                  March 23, 1999

                                                                 Cecil W. Crowson
                                                                Appellate Court Clerk
STATE OF TENNESSEE,                      )      C.C.A. NO. 01C01-9711-CR-00515
                                         )
             Appellee,                   )
                                         )      MACON COUN TY
V.                                       )
                                         )
                                         )      HON. J. O. BOND, JUDGE
LELAND RAY REEVES,                       )
                                         )      (FOUR COUNTS OF
             Appe llant.                 )      STAT UTOR Y RAP E; RAP E)




            SEPARATE OPINION CONCURRING IN RESULT


             I concur in the result of Judge Wade’s well-written opinion. I disagree

with the co nclus ion rea ched in Section III, and choose to adhere to the holding and

reasoning of this court in State v. Ealey, 959 S.W.2d 605 (Tenn. Crim. App. 1997 ).

Howe ver, I fully agree with the h olding of th e majo rity opinion in Section IV, that the

convictions for statutory rape are barred by the applicab le statute o f limitations. See

State v. Seagraves, 837 S.W .2d 615 , 619 (Te nn. Crim . App. 19 92). The refore, I

concur in the result reached in the majority opinion.




                                  ____________________________________
                                  THOMAS T. WO ODALL, Judge